Court of Appeals for the
                             First District of Texas at Houston




                                   Memorandum Order



Appellate case name: Daniel C. Parra v. The State of Texas

Appellate case number: 01-11-00300-CV

Trial court case number:      1078122

Trial court: 157th District Court of Harris County


        This Court ORDERS that the Clerk of the Court withdraw the mandate issued on July 16,
2012.


        It is so ORDERED.



Judge's signature: /s/ Jane Bland
                  0Acting individually     •   Acting for the Court



Date: August 24, 2012